DAVIS, Judge.
Joseph Edward Kuczko challenges the revocation of his probation based on his having committed a new law violation. We affirm both the revocation and the resulting sentence without further comment. However, the written order of revocation reflects that Kuczko violated two conditions of his probation, while the transcript of the revocation hearing shows that his probation was revoked based on the violation of only one condition. We therefore remand for the limited purpose of the entry of a corrected written order of revocation which conforms with the oral pronouncement. See Harvester v. State, 62 So.3d 1235, 1235 (Fla. 2d DCA 2011); McNeil v. State, 908 So.2d 556, 557 (Fla. 2d DCA 2005).
Affirmed and remanded for entry of a corrected order.
VILLANTI and CRENSHAW, JJ., Concur.